Title: To John Adams from William Tudor, Sr., 2 December 1816
From: Tudor, William, Sr.
To: Adams, John


				
					Dear Sir
					Boston 2. Decr. 1816
				
				If I don’t reply immediately to your kind Letters, pray attribute it to my being an Inquirer, & have little to communicate in Return; besides I have furnished You with so much Matter to discuss & explain that I have some fears of becoming oppressive.Your last very confidential Letter makes me eager to obtain more of them. When I sported the Character of Hutchinson, I started a Subject which I thought would engage your keenest Recollections. Pray continue his Portrait as a Judge, a Politician & a Hipocryte. That his Massachusetts History will be brought down to the Year 1780 I have confirmed by a gentleman whose temporary Residence at Birmingham in 1814, & who had an Occasion of inquiring of his Son Elisha H. something respecting a Manuscript Copy of Hubbard’s History, in behalf of our historical Library, who told him that his Father’s History to near the Middle of the American War was in the keeping of his older Brother in Devonshire. Sooner after this Acquaintance William T. left England for Boston, & was prevented making farther Inquiries.That another Generation may be told much about Brother Oliver, Treasurer Gray, Judge J. Sewall, & something of the Judges Brown, Leonard, Auchmuty & Solicitor Quincy I think with You, But the rest of the Group you particularise (Blowers perhaps excepted) were too insignificant to stand on Record. You surprize me when you say that Mr. Advocate Fitch never had a Commission.Our Supreme Court is in daily Session, & my Occupation of Course incessant. Permit me then to beg your Indulgence, for the tardy Acknowledgements of your literary Favours.
				
					Wm Tudor
				
				
			